Exhibit 10.64


[MATADOR RESOURCES COMPANY LETTERHEAD]
[DATE]
[NAME]
[ADDRESS]
[CITY, STATE, ZIP]
Re: Letter Agreement
Dear [NAME]:
The purpose of this letter is to describe that certain arrangement (the
“Arrangement”) being offered to you by Matador Resources Company (the “Company”)
as approved by the Company’s Board of Directors. As you know, you have
previously received awards of restricted stock units, certain of which will
remain unvested as of the date of the Company’s 2017 Annual Meeting
(“Outstanding RSUs”), pursuant to the Company’s Amended and Restated 2012
Long-Term Incentive Plan (the “Plan”). Pursuant to the Arrangement and effective
immediately prior to the election of nominees for director at the Company’s 2017
Annual Meeting (the “Effective Time”), the vesting of such Outstanding RSUs
shall be automatically accelerated in connection with your Termination of
Service (as defined in, and pursuant to, the Plan) that occurs as of or after
the Effective Time, provided that the conditions in the following paragraph are
met.
In order for such vesting to apply, your Termination of Service must not
constitute: (i) a Termination of Service due to your removal for cause or (ii) a
Termination of Service that otherwise occurs at a time when the Board reasonably
determines in good faith that you have engaged in a material (x) violation of
the Company’s Code of Ethics and Business Conduct for Officers, Directors and
Employees or (y) breach of your fiduciary duty owed to the Company and its
shareholders. Upon the occurrence of any such vesting, the Company will instruct
its transfer agent to deliver the shares with respect to such Outstanding RSUs
to you as soon as practicable in accordance with the transfer agent’s
procedures. This instruction from the Company to its transfer agent will be
provided within five days after the occurrence of the vesting described above.
This letter will also apply to (and references to Outstanding RSUs will include)
any additional awards of restricted stock units made to you under the Plan with
respect to the calendar quarters ending March 31, 2017 and June 30, 2017. All
restricted stock unit awards described in this letter will be deemed, as and
when applicable, to be amended in order to give effect to the above vesting
provision.
After you have the opportunity to review this letter, we request that you
evidence your agreement with and consent to the foregoing by sending a signed
copy of this letter by email or fax to [NAME] at [●], prior to close of business
on [DATE].


If you have any questions with respect to this letter or the Arrangement, please
contact [NAME] at [●].







--------------------------------------------------------------------------------




The Company and its subsidiaries, affiliates, successors and assigns do not
intend to provide any tax advice in this letter with respect any tax
consequences associated with his letter or the Arrangement.


Matador Resources Company,




_______________________
[Name]
[Title]




Agreed to and accepted this _____ day of [●].




_________________________
[NAME]




2

